DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 02/02/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claims 1, 3 and 5 Applicant argues that:
The limitations listed above are supported in paragraphs [0011] and [0115] of the as filed specification of the present invention. The structure and functionality of the UHF sensor disclosed in the present invention and the RFID Tag described by Touseef differ fundamentally.  Touseef does not teach a near-filed imaging sensor, but instead teaches an RFID tag which is not a sensor nor an imaging sensor. The proposed imaging sensor cannot be anticipated by Touseef. 
A meander-line antenna is not a loop antenna. In the present invention, a simple small electrical loop is used which is not resonant by itself. In contrast, Touseef meandered a line to make a resonant loop. Those are two different structures. 
Touseef uses a resonator and the meander-line antenna to provide dual frequencies. As described by Touseef, the tag meander line antenna is loaded with the resonator to match an antenna at two different frequency. Touseef started with a meanderline antenna which already resonates at a certain frequency (i.e. mono-band in fig. 1a) loaded it with small resonator to create a second resonance (dual-band in Fig. 1b). On the other hand, in the present invention, the loop antenna is small and it is not resonant by itself It is used to feed the spiral resonator efficiently and the entire structure becomes resonant.
While the resonator is used merely for matching by Touseef, the spiral resonator in the present invention is used to focus the near field for imaging purposes. Specifically, the spiral resonator in our design works to enhance the near-field imaging resolution and sensitivity. These important imaging parameters are not taught or suggested by Touseef. 
Touseef fails to teach whatsoever how to create an image from the RFID tag. This is because the RFID tag Touseef teaches cannot be utilized for near-field imaging. This stems from the fact that Touseef's RFID structure cannot focus the field in its near- field. Touseef's RFID tag is relatively big to render adequate resolution in the near- field imaging. It would be straightforward to demonstrate (e.g., using numerical simulations) that the near-field distribution around the RFID tag disclosed by Touseef is in fact not suitable for near-field imaging. None of the concepts described in the literature cited by the examiner could make this RFID Tag function as an imaging sensor.
Touseef uses the resonator (placed strategically in some location within the meander line antenna) to match the RFID tag antenna at two frequencies. However, in the 
The RFID tag disclosed by Touseef cannot be arrayed to yield fast imaging sensor in a compact design. It is large and it yields two resonances. Therefore, simple detuning circuit cannot be used with it.
Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1, 3 and 5, Examiner contends:
Touseef teaches all the limitations of the claim. The Applicant erroneously assumed the preamble as limiting the structure of the claim. The claim preamble must be read in the context of the entire claim (MPEP 2111.02 II). The body of the claim merely comprises a loop antenna and a spiral resonator, nothing more. The preamble in this case does not limit the structure of the claimed invention. The preamble merely recites the intended use/purpose of the body of the claim (i.e. an electrical loop antenna and spiral resonator).
There is no language in the claim that patentably distinguish the loop antenna from the meander-line antenna. ¶0014 of the claim states “the SR excitation is achieved using a small loop antenna placed around the SR” (fig. 1a and 19a). The meander-line antenna (figs. 1a-b) more than meet this description of this part of the description which is not even included in the claim. 
There is no mention/suggestion in the claim on whether the loop antenna is not resonant by itself and or it is used to feed the spiral resonator efficiently and the entire structure becomes resonant. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the loop antenna is not resonant by itself and or it is used to feed the spiral resonator efficiently and the entire structure becomes resonant) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is no mention/suggestion in the claim about “focus the near field for imaging purposes” or “the spiral resonator in our design works to enhance the near-field imaging resolution and sensitivity”. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “focus the near field for imaging purposes” or “the spiral resonator in our design works to enhance the near-field imaging resolution and sensitivity”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is no mention/suggestion in the claim about rendering adequate resolution in the near- field imaging. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rendering adequate resolution in the near- field imaging) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is no mention/suggestion in the claim about a simple capacitive matching network is used to match the imaging probe at one resonance. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a simple capacitive matching network is used to match the imaging probe at one resonance) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is no mention/suggestion in the claim about yielding fast imaging sensor in a compact design. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., yielding fast imaging sensor in a compact design) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, Examiner maintains the rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 and 5 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record].

1- A high-resolution Ultra High Frequency (UHF) microwave resonant near-field imaging sensor (i.e. Aim is to device dual band radio frequency identification (RFID) tag operating at ultra-high frequency (UHF) for miniaturized automated networks directed for explicit applications- Abstract) excited by an electrically small loop (i.e. Meander line antennas (MLA) are electrically small antennas having length proportional to their operational frequency- page 1, ¶7…Any two conductors are believed to be mutually coupled when they are designed in such a manner that variation of current in one induces voltage in its counterpart by means of electromagnetic induction. Strength of coupling is specified by their mutual inductance- page 2, ¶6) comprising an electrical loop antenna (i.e. Meander line antenna (MLA)- Abstract, fig. 1) and a spiral resonator (SR) (i.e. turn spiral resonator- Abstract, fig. 1).

Regarding claim 3, Touseef teaches all the limitations of claim 1 and Toupee further teaches:
wherein the SR is a square shaped SR (i.e. fig. 3).

Regarding claim 5, Touseef teaches all the limitations of claim 1 and Touseef further teaches:
wherein the electrical loop antenna is positioned around the SR for excitation of the SR (i.e. fig. 1b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Nam Ha-Van et al. [A Single-Feeding Port HF-UHF Dual-Band RFID Tag Antenna: already of record] and further in view of Tulley Steve  et al. [US 20030028095 A1].

wherein the UHF band is in the range of 300 MHz to 3 GHz (i.e. ultra-high frequency (UHF)- Abstract).
However, Touseef does not teach explicitly:
wherein the imaging sensor acts as a single port probe for near-field imaging in the UHF band.
In the same field of endeavor, Nam teaches:
wherein the imaging sensor acts as a single port probe for near-field imaging in the UHF band (i.e. The proposed antenna has a single-feeding port for mono-chip HF-UHF bands that are connected by via with radius of  Rv= 0.2 mm- page 234, ¶3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teaching Nam to overcome the restrictions of the conventional meander-line dipole. (Nam- Page 2, ¶1).
However, Touseef and Nam do not teach explicitly:
wherein capacitors are used to match the single port probe to a feeding 50-Ω line.
In the same field of endeavor, Tulley teaches:
wherein capacitors are used to match the single port probe to a feeding 50-Ω line(i.e. The probe can be tuned to match the generally 50 Ohm impedance of the MRI scanner amplifier by the network of inductor 625 and capacitor 627- ¶0127).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef and Nam with the teaching Tulley to improve the operational characteristics of the spring and imaging coil assembly (Tulley- ¶0169).

Claims 4, 6 and 7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Alexander P. Zhuravel et al. [Imaging the paramagnetic nonlinear Meissner effect in nodal gap superconductors: already of record].
Regarding claim 4, Touseef teaches all the limitations of claim 1.
However, Touseef does not teach explicitly:
wherein the SR is excited with a single port.
In the same field of endeavor, Alexander teaches:	
wherein the SR is excited (i.e. Excitation of the HTS spiral at different microwave power levels PRF between −30 and+10 dBm is provided by the top loop, while the bottom one plays a role of a transmission pick-up probe- page 3, section B) with a single port (i.e. top loop- page 3, section B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef  with the teaching Alexander to controls temperature of the sample between 100 and 2.5 K with an accuracy of 1 mK (page 3, section B).

Regarding claim 6, Touseef teaches all the limitations of claim 1 and Touseef further teaches:
wherein the electrical loop antenna has a plane which contains the SR (i.e. fig. 1b and fig. 5).
However, Touseef does not teach explicitly:
wherein the electrical loop antenna creates a magnetic field perpendicular to the electrical loop plane.
In the same field of endeavor, Maleeva teaches:
wherein the electrical loop antenna creates a magnetic field perpendicular to the electrical loop plane (i.e. Excitation of the HTS spiral at different microwave power levels PRF between −30 and+10 dBm is provided by the top loop, while the bottom one plays a role of a transmission pick-up probe- page 3, section B) with a single port (i.e. top loop- page 3, section B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef  with the teaching Alexander to controls temperature of the sample between 100 and 2.5 K with an accuracy of 1 mK (page 3, section B).

Regarding claim 7, Touseef teaches all the limitations of claim 1.
However, Touseef does not teach explicitly:
wherein the SR has a conductor and wherein the electrical loop antenna creates a magnetic field which induces a current in the SR conductor.
In the same field of endeavor, Maleeva teaches: 
wherein the SR has a conductor and wherein the electrical loop antenna creates a magnetic field which induces a current in the SR conductor (i.e. The induced current under the external magnetic field can be calculated from this Green function- page 9, ¶4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef  with the teaching of Alexander to controls temperature of the sample between 100 and 2.5 K with an accuracy of 1 mK (page 3, section B).

Claims 8 and 9 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of K. T. Muhammed Shafi et al. [Super-resolution microwave imaging using small loop loaded with spiral resonator: already of record].

However, Touseef does not teach explicitly:
wherein the SR has a side length in the range of 5 millimetres - 10 millimetres.
In the same field of endeavor, Shafi teaches: 
	wherein the SR has a side length in the range of 5 millimetres - 10 millimetres (i.e. a spiral resonator of miniaturized footprint (7.2mm × 7.2 mm)- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teachings of Sharif to enables efficient image reconstruction of dispersive materials (Sharif- Abstract).

Regarding claim 9, Touseef and Sharif teach all the limitations of claim 8.
However, Touseef not teach explicitly:
wherein the side length of the SR is 7.2 millimetres.
In the same field of endeavor, Sharif teaches: 
wherein the side length of the SR is 7.2 millimetres (i.e. a spiral resonator of miniaturized footprint (7.2mm × 7.2 mm)- Abstract). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teachings of Sharif to enables efficient image reconstruction of dispersive materials (Sharif- Abstract). 

Claims 10 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Menon Ravi et al. [US 20150355297 A1: already of record] and further in view of Georget Elodie et al. [US 20190018090 A1: already of record]

However, Touseef  does not teach explicitly:
wherein the loop and SR are made of copper strips, and wherein the copper strips have a dimension in the range of 0.10 - 0.15 millimetres.
In the same field of endeavor, Menon teaches: 
wherein the loop and SR are made of copper strips, and wherein the copper strips have a dimension in the range of 0.10 - 0.15 millimetres (i.e. The spiral resonators may be made of copper strips having a thickness of 0.0014 inches and a width of 0.005 inches- ¶0065).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef  with the teaching of Menon as a significant improvement is obtained when the designed magnetic wall is utilized (Menon- ¶0069).
However, Touseef  and Menon does not teach explicitly:
	on a thick Rogers 4350 substrate.
In the same field of endeavor, Georget teaches:
	on a thick Rogers 4350 substrate (i.e. The decoupling resonators 3 may be produced using a printed-circuit technique on a carrier 9 that is rigid, typically the 0.8-mm-thick Rogers 4350 laminate- ¶0033).
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef and Menon with the teaching of Georget to introduce minimal dielectric loss at the operating frequency (Georget- ¶0033)

Regarding claim 11, Touseef, Menon and Georget teach all the limitations of claim 10.
However, Touseef does not teach explicitly:
wherein the copper strips dimension is 0.127 millimetres.
In the same field of endeavor, Menon teaches: 
(i.e. The spiral resonators may be made of copper strips having a thickness of 0.0014 inches and a width of 0.005 inches- ¶0065).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teaching of Menon as a significant improvement is obtained when the designed magnetic wall is utilized (Menon- ¶0069).

Claim 12 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Nikawa Kiyoshi [US 20020106820 A1: already of record] and further in view of Liu John M. [US 6411105 B1: already of record].
Regarding claim 12, Touseef teaches all the limitations of claim 1.
However, Touseef does not teach explicitly:
wherein the imaging senor detects defects in multilayer dielectric samples.
In the same field of endeavor, Nikawa teaches: 
wherein the imaging senor detects defects in multilayer dielectric samples (i.e. detecting such a magnetic field, it is possible to produce a scan magnetic field image with respect to the short-circuit defect 42- ¶0311).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teaching of Nikawa to nondestructively detect defect positions of wiring system in processes for defect analysis and fault analysis of semiconductor devices. (Nikawa- ¶0005).
However, Touseef and Nikawa does not teach explicitly:
	corrosion samples and in composite structures.
In the same field of endeavor, Liu teaches:
(i.e. The present invention relates in general to the detection of corrosion on a steel surface underlying a non-magnetic coating thereon- Col 1, line 4-6).
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef and Nikawa with the teaching of Liu for reliable and readily available corrosion detection (Liu- Col 1, line 43-53).

Claim 13 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Findeklkee Christian et al. [US 20200041587 A1: already of record].
Regarding claim 13, Touseef teaches all the limitations of claim 1.
However, Touseef does not teach explicitly:
wherein the imaging sensor relies on one-port measurement and wherein images are formed based on reflection coefficient measured at an input of the electrical loop.
In the same field of endeavor, Findeklkee teaches: 
wherein the imaging sensor relies on one-port measurement (i.e. each port need only supply one half of the current that would need to be supplied to a single port- ¶0009) and wherein images are formed based on reflection coefficient (i.e. FIG. 6 illustrates how the coil of FIGS. 4 and 5 can be matched by controlling the number of ports that are used. The x-axis is the Q value of the coil when loaded and the y-axis 602 is the reflection coefficient. Curve 604 shows the relationship between Q and the reflection coefficient when only one feeding port is used- ¶0096) measured at an input of the electrical loop (i.e. FIG. 7 shows a figure which illustrates inductive feeding loops for feeding a bird cage coil- ¶0064).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef  with the teaching of Findeklkee to not only (Findeklkee- ¶0009).

Claim 14 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Bryan M. Barnes,et al. [Three-dimensional deep sub-wavelength defect detection using λ = 193 nm optical microscopy: already of record].
Regarding claim 14, Touseef teaches all the limitations of claim 1.
However, Touseef does not teach explicitly:
	wherein the imaging sensor has an operating wavelength and detects various surface anomalies and subsurface flaws with dimensions much smaller than the operating wavelength.
In the same field of endeavor, Bryan teaches: 
wherein the imaging sensor has an operating wavelength (i.e. 193 nm- Abstract) and detects various surface anomalies and subsurface flaws with dimensions much smaller (i.e. as narrow as (16 ± 2) nm- Abstract) than the operating wavelength (i.e. for processing focus-resolved images of defects is presented using simulated and experimental examples. This new method allows defects as narrow as (16 ± 2) nm (k = 1) to be revealed using 193 nm light with focus and illumination conditions optimized for three-dimensional data analysis- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef  with the teaching of  Bryan to isolate the differential electromagnetic “signal” from deep sub-wavelength defects through collection and analysis of three-dimensional volumetric images acquired from focus resolved imaging (Bryan- page 2).

Claims 15-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Arne Reykowski [Overview of Signal Detection and the RF Chain: already of record].
Regarding claim 15, Touseef teaches all the limitations of claim 1.
However, Touseef does not teach explicitly:
wherein the imaging sensor is loaded with a PIN diode, an L-matching circuit used to match the imaging sensor, and an LC resonant detuning circuit, which controls probe response together with the PIN diode.
In the same field of endeavor, Arne teaches:
wherein the imaging sensor is loaded with a PIN diode, an L-matching circuit used to match the imaging sensor (i.e. Active detuning 1- figure 3), and an LC resonant detuning circuit (i.e. tuning and matching 3- figure 3), which controls probe response together with the PIN diode(i.e. These networks serve two purposes: They transform the coil impedance to the desired noise match impedance (in this example 50 Ohms) and at the same time, they do transform the preamp input reactance into a high impedance at the coil feed point. The latter is important in order to reduce current flow on the coil and thus reduce the effect of inductive coupling on the coil input impedances- page 5, ¶1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teachings Arne in order to reduce current flow on the coil and thus reduce the effect of inductive coupling on the coil input impedances (Arne- page 5, ¶1).


However, Touseef does not teach explicitly:
comprising a plurality of imaging probe units according to claim 15, wherein the imaging probe units are placed side by side in very close proximity of each other.
In the same field of endeavor, Arne teaches:
comprising a plurality of imaging probe units according to claim 15 (i.e. a subset of local MRI coils- page 3, ¶3), wherein the imaging probe units are placed side by side in very close proximity of each other (see figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teachings Arne in order to reduce current flow on the coil and thus reduce the effect of inductive coupling on the coil input impedances (Arne- page 5, ¶1).

Regarding claim 17, Touseef and Arne teach all the limitations of claim 16.
However, Touseef does not teach explicitly:
wherein the imaging probe units are placed side by side with an interspacing distance of 9.14 mm.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to space the imaging probe using an interspacing distance that will accommodate the size of said imaging probe, since it has been held to be an obvious matter of design choice In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 18, Touseef and Arne teach all the limitations of claim 16.
However, Touseef does not teach explicitly:
	wherein the array comprises eight identical imaging probe units arranged on an x-axis with uniform interspacing of 9.14 mm, wherein a total array length is around 73 mm.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to space the imaging probe using an interspacing distance that will accommodate the size of said imaging probe, since it has been held to be an obvious matter of design choice In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 19, Touseef and Arne teach all the limitations of claim 16.
However, Touseef does not teach explicitly:
wherein each LC resonant detuning circuit in the array can be controlled independently.
In the same field of endeavor, Arne teaches:
wherein each LC resonant detuning circuit in the array can be controlled independently (i.e. The antenna selector is a very important part of a modern workflow oriented MRI system. The antenna selector allows selecting a subset of the available MRI signals for further processing- page 7, ¶1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef with the teachings of Arne in order to reduce current flow on the coil and thus reduce the effect of inductive coupling on the coil input impedances (Arne- page 5, ¶1).

Claim 20 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Touseef Hayat et al. [Dual-band miniaturized UHF-RFID tag for scaleddown networks using spiral resonators: already of record] in view of Arne Reykowski [Overview of Signal Detection and the RF Chain: already of record] and further in view of Kuwabara Yoshihiko [US 20120083683 A1: already of record].
Regarding claim 20, Touseef and Arne teach all the limitations of claim 16.
However, Touseef and Arne do not teach explicitly:
a vector network analyzer (VNA), a switch, which is connected to the one-dimensional array and the VNA, and a control unit which is configured to control the switch and the one-dimensional array.
In the same field of endeavor, Kuwabara teaches:
a vector network analyzer (VNA)(i.e. the vector network analyzer 109- ¶0075, fig. 2), a switch (i.e. electronic switch 108- ¶0075, fig. 2), which is connected to the one-dimensional array and the VNA (i.e. see fig. 2), and a control unit which is configured to control the switch and the one-dimensional array (i.e. controlling operating unit 110- ¶0077, fig. 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Touseef and Arne with the teachings Kuwabara to provide a diagnosis apparatus for detecting abnormal cells via the microwave imaging (Kuwabara - ¶0030).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488